On these appeals from three judgments of the County Court, Suffolk County, all rendered July 24, 1970, this court made a previous order permitting proceedings to be taken leading to a hearing as to defendant’s competency at the times of his guilty plea and sentence and directing that the appeals would be held in abeyance in the interim (People v. Franco, 38 A D 2d 743). Such hearing has been held and an order thereon by the County Court, Suffolk County, was entered on May 8, 1973, in which it was adjudged that defendant was competent at the times of the guilty plea and sentence. The judgments and the order are now affirmed. No opinion. Martuscello, Acting P. J., Latham, Shapiro, Cohalan and Brennan, JJ., concur.